UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) – November 13, 2007 MTM TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) New York 0-22122 13-3354896 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1200 High Ridge Road, Stamford, CT 06905 (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code – 203-975-3700 N/A (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Introductory Comment Throughout this Current Report on Form 8-K, the terms “we,” “us,” “our,” “our company,” and “MTM” refer to MTM Technologies, Inc. (formerly, Micros-to-Mainframes, Inc.) and, unless the context indicates otherwise, our subsidiaries on a consolidated basis. ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On November 13, 2007, we issued a press release announcing our financial results for our fiscal quarter ended September 30, 2007. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. On November 14, 2007, we held a conference call to discuss our results of operations for, and our financial condition as of the end of, our fiscal quarter ended September 30, 2007. A script of the prepared comments made by management during the call is attached as Exhibit 99.2 and incorporated herein by reference. The information in this Item 2.02, including Exhibit 99.1 and 99.2, is being furnished, not filed, under Item 2.02, "Results of Operations and Financial Condition" in accordance with General Instructions B of Form 8-K. ITEM 9. FINANCIAL STATEMENTS AND EXHIBITS 9.01Financial Statements and Exhibits (c)Exhibits Exhibit 99.1 Press Release dated November 13, 2007 Exhibit 99.2 Management Script SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MTM TECHNOLOGIES, INC.(Registrant) Date: November 14, 2007 By: /s/ J.W. Braukman III J.W. Braukman IIISenior Vice President and Chief Financial Officer 2 EXHIBIT INDEX Exhibit Exhibit 99.1Press Release dated November 13, 2007. Exhibit 99.2Management Script 3
